Decision in part for plaintiff and in part for defendant ZX Ranch, Inc., rendered December 12, 1969.
Affirmed, 257 Or. 244, 478 P.2d 377 (1970).
This case involves the true cash value of the real property in the ZX cattle ranch in Lake County, Oregon, for the tax year 1968-69. The background and the facts are almost identical to the prior case, Lake Co. Bd. of Equal. v. Com. et al, 3 OTR 221
(1968), and will not be repeated here.
In the prior case in this court the true cash value of the subject property was established at $2,364,570 as of January 1, 1967. For the tax year 1968-69 the plaintiff Lake County Board of Equalization increased the value to $3,405,730. On appeal by the ZX Ranch, Inc. to the Department of Revenue the value was reduced *Page 26 
to $2,364,570. The board of equalization appealed to this court contending that the order of the department should be set aside and the value established at $3,405,730. The Department of Revenue has not appeared in this suit. The defendant ZX Ranch contends that the property should be valued at $2,213,625.
Qualified and expert appraisers appeared for the Lake County Board of Equalization and the defendant ZX Ranch.
The primary disagreement between the appraisers centered around the number of animal units in the carrying capacity of the ranch.
As in the previous case, the evidence preponderates in favor of the valuation claimed by the defendant. The defendant's appraiser found the true cash value of the subject property to be $2,975,000, and allowed a deduction of $761,375 for BLM and Forest Service rights, irrigation equipment, land located in Klamath County and for range and meadow grass and alfalfa. The evidence in this case does not justify the deduction for the grasses and alfalfa.
The true cash value of the subject real property as of January 1, 1968, is established as follows:
8500 cow carrying capacity at $350               $2,975,000
       Less: BLM and Forest Service rights      $202,500 Irrigation equipment    92,800 Klamath County land     52,430            347,730 ________        ___________ Total true cash value                   $2,627,270
The order of the Department of Revenue is affirmed except as modified herein. *Page 27